Citation Nr: 0322510	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  02-07 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date for the grant of service 
connection for post-traumatic stress disorder earlier than 
September 28, 2000.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John D. Rodriguez, Associate Counsel
INTRODUCTION

The veteran served on active duty in the U.S. Army from 
January 1954 to January 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating action of the RO.  The 
veteran was sent a notice of this decision in July 2001.  The 
veteran submitted a notice of disagreement (NOD) in August 
2001.  A statement of the case was issued to the veteran in 
November  2002.  A substantive appeal was received from the 
veteran in May  2002.

In August 2002, the veteran testified during a hearing before 
RO hearing personnel; a transcript of that hearing is of 
record.


REMAND

In a November 2002 letter to the RO, the veteran submitted a 
copy of VA Form 9 that reflected the veteran's request for a 
Board hearing at a local VA office before a Member of the 
Board (Veterans Law Judge).  Previously, a hearing was held 
before RO personnel at the local regional office in August 
2002.  However, since this letter and form were received in 
November 2002 at the RO, the Board assumes that the veteran 
desires to have a Board hearing at the local office (Travel 
Board hearing).  Such a hearing has not yet been held.  
Moreover, since such hearings are scheduled by the RO, the 
Board must remand the case to the RO for that purpose, to 
ensure full compliance with due process requirements.  See 38 
C.F.R. § 20.704 (2002).

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should take the necessary steps to 
schedule the veteran for a Travel Board 
hearing in accordance with his November 
2002 request.  Unless the veteran 
indicates a desire to withdraw the 
outstanding hearing request (preferably, 
in a signed writing), the hearing should 
be held, and the claims file thereafter 
transferred to the Board in accordance 
with current appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




